Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                      Feb 09 2012, 8:32 am
court except for the purpose of establishing
the defense of res judicata, collateral                               CLERK
estoppel, or the law of the case.                                   of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEYS FOR APPELLANT:                                   ATTORNEY FOR APPELLEE:

DAVID W. STONE IV                                          JAMES S. BUTTS
Stone Law Office & Legal Research                          Warsaw, Indiana
Anderson, Indiana

PATTI J. TAYLOR
Taylor Law Office
Warsaw, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

SHANNAN D. DENEVE,                                         )
                                                           )
               Appellant,                                  )
                                                           )
                       vs.                                 )    No. 43A03-1107-DR-354
                                                           )
BILLY JOE SHAMBARGER,                                      )
                                                           )
               Appellee.                                   )


                    APPEAL FROM THE KOSCIUSKO CIRCUIT COURT
                            The Honorable Rex L. Reed, Judge
                             Cause No. 43C01-0802-DR-62


                                        February 9, 2012

                MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       Shannon Deneve (“Mother”) appeals the Kosciusko Circuit Court’s order denying

her request 1) to order Billy Jo Shambarger (“Father”) to participate in counseling with

their minor child, and 2) to order Father to strictly comply with the Parenting Time

Guidelines. Mother also appeals the trial court’s award of attorney fees to Father.

       We affirm.

                                 Facts and Procedural History

       Mother’s and Father’s marriage was dissolved in 2000, and one child was born to

the marriage. Mother has custody of the minor child and Father has parenting time

pursuant to the Indiana Parenting Time Guidelines. Both parties have remarried, and

each has children born to their subsequent marriages.

       In November 2010, the parties entered into an Agreed Order, which provided in

pertinent part: “The parties are reminded that they are subject to previous order requiring

them to strictly comply with the Indiana Parenting Time Guidelines which will be strictly

enforced by this Court in the event of future conflicts.”        Appellant’s App. p. 13.

Approximately six months later, Mother filed a Motion to Enforce Prior Orders or

Modify Respondent’s Parenting Time, and Motion for an Order for Family Therapy. In

the motion, Mother alleged that while he is exercising his parenting time, Father leaves

their child with various family members during his working hours without giving Mother

the right of first refusal. Mother also requested that the court order Father to participate

in family therapy with Joel McArthur of McArthur Counseling Center.




                                                2
       A hearing was held on Mother’s motion on June 15, 2011. After hearing the

testimony of the parties and Joel McArthur, the child’s therapist, the trial court issued the

following findings of fact and conclusions of law:

       3. That the Petitioner and Respondent were each and both reminded by
       Order of November 23, 2010, entered in this cause to “strictly comply”
       with the Indiana Parenting Time Guidelines.
       4. That the term “strictly comply” with the guidelines is not defined . . .
       however, it is not thought to eliminate the Introductory admonition of
       Section I (C) of the Guidelines which provides:
              Parents should recognize there will be occasions when modification
              of the existing parenting schedule will be necessary. Parents should
              exercise reasonable judgment in their dealings with each other and
              with their child. Parents should be flexible in scheduling parenting
              time and should consider the benefits to the child of frequent,
              meaningful and regular contact with each parent and the schedules
              of the child and each parent.
       Nor does the term vitiate the guidance of the Preamble of the Guidelines
       where it states:
              A child whose parents live apart has special needs related to the
              parent-child relationship. A child’s needs and ability to cope with
              the parent’s situation change as the child matures. Parents should
              consider these needs as they negotiate parenting time. They should
              be flexible and create a parenting time agreement which addresses
              the unique needs of the child and their circumstances. The Indiana
              Parenting Time Guidelines are designed to assist parents and courts
              in the development of plans and represent the minimum time a
              parent should have to maintain frequent, meaningful, and continuing
              contact with a child.
       Finally the court does not interpret “strictly comply” to mean the abdication
       of common sense or common courtesy in dealings between parents whether
       they be the custodial or the non-custodial parent.
                                             ***
       6, That [Mother] failed to bear her burden of proof that the child of the
       parties was left with, or that the [Father] continues to leave the child of the
       parties with various persons including his mother, his mother-in-law, and
       his wife during his work hours.
       7. That the evidence revealed the [Father’s] mother, the paternal
       grandmother of the child, enjoys visiting with her granddaughter and the
       granddaughter enjoys visiting her grandmother as she, the grandmother,


                                                 3
battles cancer. No credible evidence of [Father] having left the minor child
with his mother during his work hours was presented.
8. That evidence was presented that due to the work schedules of [Father]
and his wife it is necessary for someone to be present in [Father’s] home on
occasion to insure the safety of the child as there is a short time gap
between the time when [Father] must leave for work and when his wife, the
step-mother, returns home from work. [Father’s] mother-in-law provides
that early morning supervision while the child sleeps. Since the period of
overlap occurs very early in the morning and for fifteen (15) minutes or so
no reasonable interpretation of that set of circumstances would amount to
[Father] continuing to leave the minor child with various persons.
9. That . . . the child’s step-mother, is a “family member” as defined in
Section I(C)(3) of the Indiana Parenting Time Guidelines and for the
holding in Shelton v. Shelton, 840 N.E.2d 835 (Ind. 2006).
10. That [Mother] failed to prove that either the paternal grandmother or the
step-grandmother were childcare providers with the contemplation of
Section I(C)(3) of the Indiana Parenting Time Guidelines.
11. That [Mother and Father] have both been ordered to comply with the
Indiana Parenting Time Guidelines. [Mother] has failed to present credible
evidence or satisfactorily explain why a deviation in the provisions of the
Indiana Parenting Time Guidelines is necessary or appropriate in this case.
12. That [Mother] in her actions, first in arranging a secret code with the
child in order that the child might report upon the activities of [Father]
during his parenting time periods and second by making various unilateral
decisions regarding [Father’s] compliance with, or more importantly,
failure to comply with the Indiana Parenting Time Guidelines by involving
the Wabash County Sheriff’s Department in a highly inappropriate and
untimely invasion of [Father’s] home, clearly has knowingly and
intentionally sought to and has interfered with the child’s inter-relationships
with her father, her sibling in her father’s home, her paternal grandmother,
as well as with her step-mother.
13. That the enforcement of the Parenting Time Guidelines is not thought to
be the true purpose of [Mother], rather [Mother’s] sole purpose is to harass
[Father] and impose her will and her view of circumstances upon [Father].
That she made no showing of any effort made by her that demonstrated a
good faith attempt to achieve a resolution of her perceived problems and
concerns in accordance with Section I (E)(1) and (2) of the Indiana
Parenting Time Guidelines.
14. That I.C. 31-17-2-16 provides that the Court may order counseling of a
child. Conceding that a custodial parent may seek counseling for a child,
there does not appear to the Court to be any statute or legal authority for the
custodial parent to unilaterally compel the non-custodial parent to
participate in counseling or being required to accede to the selection by the

                                          4
       custodial parent of a counselor or require that the non-custodial parent
       participate in or be subjected to counseling not of his choosing.
       15. That although [Father] filed no written response to the motions of
       [Mother] he did substantially prevail by first showing that he did not violate
       a provision of the Indiana Parenting Time Guidelines, particularly Section I
       (C)(3); secondly by presenting, by a preponderance of the evidence,
       evidence that [Mother] knowingly and intentionally interfered with his
       parenting time granted under the Indiana Parenting Time Guidelines in this
       Court’s Order of November 23, 2010.
       16. That the motions of [Mother] filed May 19, 2011, were frivolous and
       vexatious and [Father] is entitled to recover a portion of his attorney fees
       for resisting [Mother’s] motions pursuant to the provisions of Section I
       (E)(6)(D) of the Indiana Parenting Time Guidelines.

Appellant’s App. pp. 7-10. The trial court then denied Mother’s motions and ordered her

to pay Father’s counsel $2000 for reasonable attorney fees “for services rendered [Father]

in resisting [Mother’s] motions[.]” Id. at 10-11. Mother now appeals. Additional facts

will be provided as is necessary.

                                    Standard of Review

       When the trial court enters findings of fact sua sponte, the specific findings control

only as to the issues they cover, while a general judgment standard applies to any issue

upon which the court has not found. Brinkmann v. Brinkmann, 772 N.E.2d 441, 444 (Ind.

Ct. App. 2002). The specific findings will not be set aside unless they are clearly

erroneous, and we will affirm the general judgment on any legal theory supported by the

evidence. Hanson v. Spolnik, 685 N.E.2d 71, 76 (Ind. Ct. App. 1997), trans. denied. A

finding is clearly erroneous when there are no facts or inferences drawn therefrom that

support it. Id. at 76–77. In reviewing the trial court’s findings, we neither reweigh the

evidence nor judge the credibility of the witnesses. Id. at 77. Rather, we consider only

the evidence and reasonable inferences drawn therefrom that support the findings. Id.

                                                 5
       Moreover, our appellate courts give “considerable deference to the findings of the

trial court in family law matters” as a reflection that “the trial judge is in the best position

to judge the facts, . . . to get a sense of the parents and their relationship with their

children—the kind of qualities that appellate courts would be in a difficult position to

assess.” MacLafferty v. MacLafferty, 829 N.E.2d 938, 940 (Ind. 2005). Although the

Legislature and our Supreme Court “have promulgated a series of statutes, rules, and

guidelines” to bring consistency and predictability to family law decisions, the

“importance of first-person observation and avoiding [familial] disruption remain

compelling reasons” for the deference afforded to the trial court. Id. at 941.

                          I. Father’s Participation in Counseling

       The trial court denied Mother’s request to order Father to participate in family

counseling, and in doing so, the court found:

       That I.C. 31-17-2-16 provides that the Court may order counseling of a
       child. Conceding that a custodial parent may seek counseling for a child,
       there does not appear to the Court to be any statute or legal authority for the
       custodial parent to unilaterally compel the non-custodial parent to
       participate in counseling or being required to accede to the selection by the
       custodial parent of a counselor or require that the non-custodial parent
       participate in or be subjected to counseling not of his choosing.

Appellant’s App. p. 10.

       In her May 19, 2011 motion, Mother requested that the trial court specifically

order Father to participate in family counseling with therapist Joel McArthur. Mother

unilaterally chose the therapist, and his office is more than a thirty minute drive from

Father’s home.     Father did participate in one session with the child and spoke to

McArthur on the phone several times.

                                                   6
       At the hearing, Father stated he was not willing to continue in family counseling

with McArthur because of the distance of his offices from Father’s home, Father did not

trust the therapist, and he lacked confidence in McArthur’s abilities. After hearing the

parties and therapist McArthur’s testimony, the trial court stated:

       I’m not going to order based on what I’ve heard here today anybody to
       undergo any counseling. Do I think it would be a good idea to have a
       competent evaluator make a diagnosis of the young lady, yes, probably.
       But I’m not sure that I’m going to order that.

Tr. p. 138.

       Contrary to Mother’s argument on appeal, the trial court did not conclude that it

did not have the authority to order Father to attend counseling sessions with the parties’

child. The trial court simply found that Mother, as the custodial parent, could not

unilaterally compel Father to participate in counseling with their child and a therapist of

her choosing. Moreover, after considering the trial court’s findings and statement at the

hearing, and Father’s testimony concerning his relationship with his child, we cannot

conclude that the trial court abused its discretion when it rejected Mother’s request to

order Father to participate in family counseling.

                                II. Right of First Refusal

       Next, Mother argues that the trial court abused its discretion when it refused to

enforce the parties’ agreement to strictly comply with the parenting time guidelines.

Specifically, Mother contends that she has been denied the right of first refusal when

Father is at work.




                                                    7
      The Indiana Parenting Time Guidelines provide: “When it becomes necessary that

a child be cared for by a person other than a parent or a family member, the parent

needing the child care shall first offer the other parent the opportunity for additional

parenting time. The other parent is under no obligation to provide the child care. If the

other parent elects to provide this care, it shall be done at no cost.” The term “family

member” means “‘a person within the same household as the parent with physical

custody.’” Shelton v. Shelton, 840 N.E.2d 835 (Ind. 2006) (quoting Shelton v. Shelton,

835 N.E.2d 513, 517 (Ind. Ct. App. 2005) (stating “[t]o that end, when the parent with

physical custody or a responsible member of that parent’s household cannot care for the

child, the noncustodial parent is to be offered the right of first refusal regardless of

whether a non-household family member can care for the child without cost”)).

      With respect to this issue, the trial court found that the parties’ child was not cared

for by anyone but Father or a family member during Father’s parenting time, with one

exception. Specifically,

      6, That [Mother] failed to bear her burden of proof that the child of the
      parties was left with, or that the [Father] continues to leave the child of the
      parties with various persons including his mother, his mother-in-law, and
      his wife during his work hours.
      7. That the evidence revealed the [Father’s] mother, the paternal
      grandmother of the child, enjoys visiting with her granddaughter and the
      granddaughter enjoys visiting her grandmother as she, the grandmother,
      battles cancer. No credible evidence of [Father] having left the minor child
      with his mother during his work hours was presented.
      8. That evidence was presented that due to the work schedules of [Father]
      and his wife it is necessary for someone to be present in [Father’s] home on
      occasion to insure the safety of the child as there is a short time gap
      between the time when [Father] must leave for work and when his wife, the
      step-mother, returns home from work. [Father’s] mother-in-law provides
      that early morning supervision while the child sleeps. Since the period of

                                                8
       overlap occurs very early in the morning and for fifteen (15) minutes or so
       no reasonable interpretation of that set of circumstances would amount to
       [Father] continuing to leave the minor child with various persons.
       9. That . . . the child’s step-mother, is a “family member” as defined in
       Section 1(C)(3) of the Indiana Parenting Time Guidelines and for the
       holding in Shelton v. Shelton, 840 N.E.2d 835 (Ind. 2006).
       10. That [Mother] failed to prove that either the paternal grandmother or the
       step-grandmother were childcare providers with the contemplation of
       Section 1 (C)(3) of the Indiana Parenting Time Guidelines.

Appellant’s App. pp. 8-9.

       Father testified that when he is at work, the child is cared for by her stepmother,

who is undoubtedly a family member as that term was defined in Shelton. Father also

testified that there are occasions that the child spends time at her paternal grandmother’s

or aunt’s residence because she enjoys spending time with her relatives. There was no

evidence that the child was in her relatives’ care because it was necessary for the child to

be cared for by a person other than her Father or stepmother. And spending time with

her stepmother and paternal grandmother and aunt furthers a stated goal of the Guidelines,

which provides:

       To develop and maintain meaningful relationships with other significant
       adults (grandparents, stepparents and other relatives) as long as those
       relationships do not interfere with or replace the child’s primary
       relationship with the parents.

Ind. Parenting Time Guidelines, A Child’s Basic Needs (A)(8).

       As the trial court found, the only time that the child is cared for by someone other

than Father or stepmother during Father’s parenting time is a brief period in the early

morning hours. Stepmother’s mother cares for the child and her half-brother after Father

leaves for work and stepmother has not yet returned home from work. Given the early


                                                9
morning hour and the short duration of time, it would be impractical to apply the right of

first refusal rule in this instance.

       From our review of the record, we conclude that the trial court’s finding that the

parties’ child is not being cared for by a person other than a family member while Father

is working is supported by the evidence. Mother’s argument to the contrary is merely a

request to reweigh the evidence and the credibility of the witnesses.

                                       III. Attorney Fees

       Finally, Mother argues that the trial court abused its discretion when it ordered her

to pay Father’s attorney fees because the trial court’s conclusion that her motions were

frivolous and vexatious are not supported by the evidence. Concerning attorney fees, the

Guidelines provide:

       In any court action to enforce an order granting or denying parenting time,
       a court may award reasonable attorney fees and expenses of litigation. A
       court may consider whether the parent seeking attorney fees substantially
       prevailed and whether the parent violating the order did so knowingly or
       intentionally. A court can also award attorney fees and expenses against a
       parent who pursues a frivolous or vexatious court action.

Ind. Parenting Time Guidelines § I(E)(6)(D).           Indiana Code section 31-17-4-3 also

provides that a court may award reasonable attorney fees in any action filed to enforce or

modify an order granting or denying parenting time rights.

       The trial court ordered Mother to pay Father’s attorney fees after concluding that

Mother’s actions leading up to the filing of her motion and filing the motion to strictly

enforce the Guidelines were done for the purpose of harassing Father and interfering with

Father’s relationship with the child. Specifically, the trial court found:


                                                  10
        12. That [Mother] in her actions, first in arranging a secret code with the
        child in order that the child might report upon the activities of [Father]
        during his parenting time periods and second by making various unilateral
        decisions regarding [Father’s] compliance with, or more importantly,
        failure to comply with the Indiana Parenting Time Guidelines by involving
        the Wabash County Sheriff’s Department in a highly inappropriate and
        untimely invasion of [Father’s] home, clearly has knowingly and
        intentionally sought to and has interfered with the child’s inter-relationships
        with her father, her sibling in her father’s home, her paternal grandmother,
        as well as with her step-mother.
        13. That the enforcement of the Parenting Time Guidelines is not thought to
        be the true purpose of [Mother], rather [Mother’s] sole purpose is to harass
        [Father] and impose her will and her view of circumstances upon [Father].
        That she made no showing of any effort made by her that demonstrated a
        good faith attempt to achieve a resolution of her perceived problems and
        concerns in accordance with Section I (E)(1) and (2) of the Indiana
        Parenting Time Guidelines.

Appellant’s App. pp. 9-10.

        These findings are supported by the Father’s testimony at the hearing.            For

example, on December 27, 2010, Mother told the child to call her when Father left for

work.    After the child called and gave Mother the prearranged code word, Mother

proceeded to Father’s home in an attempt to remove the child and return her to Mother’s

home. Mother requested assistance from the Wabash County Sherriff’s Department.

When the officer arrived, he spoke with Mother, stepmother, and the child. The officer

did not remove the child from Father’s home and return her to Mother, as Mother had

requested.

        Mother also places great emphasis on Father’s admission that he does not provide

his work schedule to Mother. But Father testified that he will not give his work schedule

to Mother anymore because Father fears that Mother will repeat her actions of requesting

that law enforcement officers proceed to Father’s residence in an attempt to remove the

                                                 11
child if Mother knows that Father is at work. Tr. p. 92. And Mother’s reliance on the

therapist’s and her own testimony to argue that her actions were not vexatious, and that

her motion to enforce the Guidelines was not frivolous, is simply a request to reweigh the

evidence and the credibility of the witnesses, which our court will not do.

       Mother also argues that the amount of attorney fees awarded is not supported by

the evidence.    Father testified that he has incurred approximately $4500 dollars in

attorney fees to deal with the issues raised in Mother’s motion to enforce the Guidelines.

The trial court admitted Father’s attorney’s affidavit which states that Father has incurred

attorney fees in the amount of $4360.00, which is includes fees charged for responding to

Mother’s claims that she was denied the right of first refusal and preparation for and

appearing at the hearing in this case.

       For all of these reasons, we conclude that the trial court did not abuse its discretion

when it ordered Mother to pay $2000 of Father’s attorney fees.

                                         Conclusion

       Concluding that the trial court did not abuse its discretion when it denied Mother’s

motion concerning family counseling and right of first refusal, and awarded attorney fees

to Father, we affirm.

       Affirmed.

FRIEDLANDER, J., and RILEY, J., concur.




                                                 12